DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed 08/19/2021 wherein claims 1 – 15 are pending and ready for examination.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/19/2019 and 12/11/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner Note:  Claims 6-10 cite a computer program product.  In accordance with the PTAB, the specification – or the claims – should be written to exclude transitory electrical signals from the invention when claiming a computer program product (see Ex parte Nuijten, a 2007 Federal Circuit case. The PTAB also cited one of its own precedential opinions, Ex parte Mewherter). The instant specification at location [0196] rules out the computer readable storage medium as being transitory signals per se. Therefore, no rejection is made.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1,4-6,9-11, and 14-15 are rejected under 35 U.S.C. 102(a)(1) (a)(2) as being anticipated by Bestler; Caitlin et al., US 20150227757 A1, August 13, 2015, hereafter referred to as Bestler.

           As to claim 1, Bestler teaches a computer-implemented method - Bestler [0058] FIG. 5 is… a method 500, comprising:
         receiving deduplication information at a storage system – Bestler [0066] The Chunk Put operation may then be initiated with a packet 520 that is sent from the Client/Proxy to the Chunk Server. The initiating chunk put packet 520 may include the fingerprint 514 and also request modifier which include the transaction ID 501 and the chunk metadata 502.  Here, the claimed ‘deduplication information’ is taught by Bestler as ‘packet 520’ because deduplication information such as ‘transaction ID’ and ‘chuck metadata’ enable storage compression.  The
claimed ‘storage system’ is taught by Bestler as ‘Chunk Server’), wherein the deduplication
information is accessible to the storage system for performing operations thereon, wherein the deduplication information includes signatures associated with portions of client data  - Bestler [0067] The Chunk Server, upon receiving the initiating packet, determines …whether it (or any of its federated chunk servers) already has a chunk stored with the fingerprint 514. Here, the claimed ‘deduplication information’ is taught by Bestler as ‘already has a chunk stored’ whereas the claimed ‘signatures’ as ‘fingerprint 514’ as per instant specification [0030]);
        receiving the client data encrypted with a client secret key, wherein the client secret key is unavailable to the storage system - Bestler [0072] When the Client/Proxy provides the chunk payload packets 550 (which deliver the encrypted chunk payload 515), it will also include the encrypted chunk key 512. The encrypted chunk key 512 is encrypted by the Client/Proxy specifically for the target Chunk Server to decrypt.  Here, the claimed ‘client secret key’ is taught by Bestler as ‘encrypted by client/proxy’ whereas the claimed ‘unavailable’ is taught by Bestler as ‘chunk key 512’ because the chunk key is not the private key of the client/proxy) and
          deduplicating data chunks stored in the storage system against chunks of the client data, wherein the client data chunks are selected from the client data for deduplication using the deduplication information - Bestler [0070] Note that, in such cases where it is determined that a chunk with that fingerprint 514 is already stored, the Client/Proxy may encrypt the chunk, but it does not have to upload it to the Chunk Server because it has been identified by the Chunk Server as a duplicate of an already stored chunk. In this way, the storage cluster generally only accepts one copy of a chunk, saving storage, processing, and bandwidth resources. The storage cluster may thus be referred to as a deduplication storage system.

            As to claim 4, Bestler teaches the computer-implemented method of claim 1, wherein the storage system stores metadata for the data chunks – Bestler [0040] …the chunk may also have the attributes identifying the compression algorithm used, and the resulting compressed length, stored in metadata for the chunk), wherein the metadata includes a key identifier which uniquely identifies the key used to encrypt the data chunks – Bestler [0135] reading chunk metadata to obtain the encrypted chunk key). 

           As to claim 5, Bestler teaches the computer-implemented method of claim 1, comprising receiving data encrypted with a second client secret key – Bestler [0056]…The other client/proxy 412 stores the encrypted compressed chunk payload 403 and the encrypted key 407 (as encrypted specifically for the client/proxy 412); and deduplicating data chunks – Bestler [0070]…where it is determined that a chunk with that fingerprint 514 is already stored, the Client/Proxy may encrypt the chunk, but it does not have to upload it to the Chunk Server because it has been identified by the Chunk Server as a duplicate of an already stored chunk), wherein one or more data chunks are encrypted with the first client secret key and one or more data chunks are encrypted with the second client secret key – Bestler [0055] The first chunk server 420 may replicate the chunk for redundant storage at the second chunk server 422. Before the chunk is sent, the chunk key 404 is decrypted by the first chunk server 420 and then re-encrypted by the first chunk server 420 specifically for the second server 422 to be able to decrypt it. The encrypted compressed chunk payload 403 and the re-encrypted chunk key 406 are then sent from the first chunk server 420 to the second chunk server 422.).

          As to claim 6, claim 6 is a computer program product for opaque encryption that is directed to the method of claim 1.  Therefore claim 6 is rejected for the reasons as set forth in claim 1.  
          As to claim 9, claim 9 is a computer program product for opaque encryption that is directed to the method of claim 4.  Therefore claim 9 is rejected for the reasons as set forth in claim 4.

            As to claim 10, claim 10 is a computer program product for opaque encryption that is directed to the method of claim 5.  Therefore claim 10 is rejected for the reasons as set forth in claim 5.

          As to claim 11, claim 11 is a system that is directed to the method of claim 1. Therefore claim 11 is rejected for the reasons as set forth in claim 1.  

          As to claim 14, claim 14 is a system that is directed to the method of claim 4. Therefore claim 14 is rejected for the reasons as set forth in claim 4.  

           As to claim 15, claim 15 is a system that is directed to the method of claim 5. Therefore claim 15 is rejected for the reasons as set forth in claim 5.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3, 7-8, and 12-13 are rejected under 35 U.S.C.§103 as being unpatentable over Bestler; in view of Shemer; Jehuda et al, US 20200119911 A1, April 16, 2020, hereafter referred to as Shemer.

            As to claim 2, Bestler teaches a computer-implemented method of claim 1, wherein the deduplication information is encrypted with a shared key - Bestler [0065] In step 513, a single pass may be taken over the chunk payload 503 to produce both a fingerprint (chunk identifier) 514 and an encrypted chunk payload 515. The fingerprint 514 may be generated by applying a cryptographic hash (or other fingerprinting process) to the unencrypted (optionally compressed) chunk payload 503. The encrypted (optionally compressed) chunk payload 515 may be encrypted using the chunk key 511), wherein the storage system comprises data chunks encrypted with the shared key - Bestler [0065]…The encrypted (optionally compressed) chunk payload 515 may be encrypted using the chunk key 511), wherein the shared key is available to the storage system - Bestler [0065]… In step 529, the Chunk Server returns a packet to the Client/Proxy which prompts the client/proxy to provide the encrypted chunk payload 515 and the encrypted chunk key 512. The encrypted chunk key 512 is encrypted specifically for the Chunk Server.  BESTLER DOES NOT TEACH wherein the deduplication is performed on data chunks encrypted with a key selected from the group consisting of: a client secret key and a shared key HOWEVER IN AN ANALAGOUS ART DIRECTED TO THE SAME FIELD OF ENDEAVOR SHEMER TEACHES wherein the deduplication is performed on data chunks encrypted with a key selected from the group consisting of: a client secret key and a shared key – Shemer [0047] … data encrypted with the host-source public key (see e.g., FIG. 2) may only be decrypted with the combination of a source entrusted host-source split private key (314A-314N) and a compatible host entrusted host-source split private key (see e.g., FIG. 2) or the combination of the source entrusted target-source split private key (316). To provide a keystore to the Deduplication Manager 424 of Bestler would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in view of the teachings of Shemer, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods of proxy key sharing or key selection with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the invention, i.e., one 

          As to claim 3, the combination of Bestler and Shemer teaches the computer-implemented method of claim 2, wherein a client data chunk which is not deduplicated is stored in the storage system encrypted with the client secret key - Bestler [0070] Note that, in such cases where it is determined that a chunk with that fingerprint 514 is already stored, the Client/Proxy may encrypt the chunk, but it does not have to upload it to the Chunk Server because it has been identified by the Chunk Server as a duplicate of an already stored chunk).           

         As to claim 7, claim 7 is a computer program product for opaque encryption that is directed to the method of claim 2.  Therefore claim 6 is rejected for the reasons as set forth in claim 2.

         As to claim 8, claim 8 is a computer program product for opaque encryption that is directed to the method of claim 3.  Therefore claim 6 is rejected for the reasons as set forth in claim 3.
            
       As to claim 12, claim 12 is a system that is directed to the method of claim 2. Therefore claim 12 is rejected for the reasons as set forth in claim 2.  

       As to claim 13, claim 13 is a system that is directed to the method of claim 3. Therefore claim 13 is rejected for the reasons as set forth in claim 3.  


Claims 16 – 24  (WITHDRAWN) 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B. JONES whose telephone number is (571) 272-9637.  The examiner can normally be reached on Mon - Fri., 5:30 a.m. to 2:00 p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-3900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /WILLIAM B JONES/Examiner, Art Unit 24917/6/2021